 

Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

 

The confidential portions of this exhibit have been delivered separately to the
Securities and Exchange Commission pursuant to a confidential application for
confidential treatment in accordance with Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN [***].

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”) is effective as
of September 26, 2018 (the “Effective Date”) by and between SentrX Animal Care,
Inc., a Delaware corporation with an address at 391 Chipeta Way, Suite G, Salt
Lake City, Utah 84108, Attn: Brian Segebrecht (“Licensor”), and EyeGate
Pharmaceuticals, Inc., a Delaware corporation with an address at 271 Waverley
Oaks Road, Suite 108, Waltham, MA 02452, Attn: Stephen From (“Licensee”).
Licensee and Licensor are sometimes individually referred to herein as a “Party”
and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Licensor owns or possesses certain intellectual property and related
rights, methods, systems, processes, procedures, trade secrets, know-how, and
other relevant intellectual property and related services to be provided by
Licensor, as more fully set forth in Annex I (the “Technology”) related to the
production of a CMHA-S ophthalmic gel described in the attached Annex I (the
“Product”);

 

WHEREAS, Licensee desires to obtain the right and license to use, commercialize
and exploit the Technology solely for the production of the Product (the
“Licensed Use”), which do not include, for the avoidance of doubt, any rights
granted to Licensor pursuant to that certain [***]; and

 

WHEREAS, Licensor is willing to grant the right and license to Licensee to use
the Technology in connection with the Licensed Use under the terms and
conditions described in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and restrictions herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

1.                  Grant. Subject to the conditions set forth in Section 2
below, Licensor hereby grants to Licensee a worldwide, exclusive, transferable
license, with the right to sublicense, to use, commercialize and exploit the
Technology in connection with the Licensed Use (the “License”). All rights in
the Technology not specifically granted to Licensee are specifically reserved to
Licensor subject to the terms and conditions as stated herein. Licensee has the
right to grant sublicenses under any or all of the rights granted in this
Section 1 to third parties solely with respect to the Licensed Use, subject to
the requirements set forth in Section 17. Each such sublicense shall incorporate
all of the terms and conditions of this Agreement.

 



 

 

 

2.                  Consideration.

 

(a)   Consideration for License: In consideration for granting the License to
the Technology, Licensee shall pay Licensor as follows:

 

i.                        Two Hundred Fifty Thousand Dollars ($250,000) on the
Effective Date, upon the execution by Licensor of this Agreement;

 

ii.                        [***] Dollars ($[***]) upon the complete Validation
of the first of Licensee’s or its sublicensee’s bulk manufacturing of the
Product;

 

iii.                        [***] Dollars ($[***]) upon the commercialization
clearance by a Governmental Authority for the First Indication of the Product;

 

iv.                        [***] Dollars ($[***]) upon the earlier to occur of
(A) the commercialization clearance by a Governmental Authority, or (B) the
launch into the marketplace, in each case of the Second Indication of the
Product;

 

v.                        [***] Dollars ($[***]) upon the first (1st)
anniversary of the achievement of Milestone described in Subsection 2(a)iii
above; and

 

vi.                        [***] Dollars ($[***]) upon the first (1st)
anniversary of the achievement of Milestone described in Subsection 2(a)iv
above.

 

Upon the achievement of each Milestone, Licensee shall pay the respective
amounts due and owing within fifteen (15) business days of the achievement of
such Milestone (except for the Milestone set forth in Subsection 2(a)i, which
shall be paid within three (3) business days upon the achievement of such
Milestone), via wire transfer of immediately available funds to such account(s)
as Licensor may direct by written notice delivered to Licensee.

 

(b)   Definitions. For purposes of this Section 2, the following definitions
shall apply:

 

i.                        “First Indication” shall mean [***].

 

ii.                        “Governmental Authority” means any national, Federal,
state, provincial, county, municipal, or local government, foreign or domestic,
or any political subdivision of any of the foregoing, or agency or
instrumentality of such government or political subdivision, or any
self-regulated organization, or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations, or
orders of such organization or authority have the force of law), or any
arbitrator or arbitration panel, court or tribunal of competent jurisdiction.

 

iii.                        Milestone” or “Milestones” shall refer to the items
described in Subsections 2(a)i through 2(a)vi.

 



 

 

 

iv.                        “[***]” means [***].

 

v.                        “Second Indication” shall mean any indications of the
Product, other than the First Indication.

 

vi.                        “Validation” shall mean the production of three (3)
subsequent batches at the same scale, the scale of each individual batch being
at least forty (40) liters, by a facility of Licensee’s discretion that results
in final Product that meets product specifications as defined in Governmental
Authority submissions.

 

(c)   Notification Covenant. Upon Licensee’s achievement of any Milestone,
Licensee shall give Licensor written notice of such achievement within two (2)
Business Days. Licensee’s failure to give Licensor notice under this
Section 2(c) will not affect Licensor’s right to payment under this Section 2,
or the accumulation of interest for late payments as described in Section 2(d)
below.

 

(d)   Late Payments. Any payment due pursuant to this Section 2 which is not
made by the date it is due will accrue simple interest from that date to the
date of actual payment at a rate of [***] percent ([***]%) per annum computed
for the number of days actually elapsed and a year of three hundred sixty-five
(365) days.

 

3.                  Licensee’s Representations, Warranties and Covenants.

 

(a)   Corporate Power. Licensee is duly organized and validly subsisting under
the laws of the State of Delaware and has full corporate power and authority to
enter into this Agreement and to carry out the provisions hereof.

 

(b)   Due Authorization. Licensee is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder. The person executing this
Agreement on Licensee’s behalf has been duly authorized to do so by all
requisite corporate action.

 

(c)   Binding Agreement. This Agreement is a legal and valid obligation binding
upon Licensee and enforceable in accordance with its terms. The execution,
delivery, and performance of this Agreement by Licensee does not conflict with
any written agreement to which it is a party, nor violate any material law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

 

(d)   Financial Ability. As of the Effective Date, Licensee is financially able
to satisfy its obligations under this Agreement.

 

(e)   Adequate Personnel. In addition to those services of Licensor set forth on
Annex I, Licensee will maintain adequate and competent personnel (and
sub-contractors, if any) to exploit the Technology in accordance with the terms
and conditions set forth in this Agreement. Notwithstanding the foregoing, all
obligations of Licensee pursuant to this Section 3(e) shall terminate upon the
payment by Licensee of all Milestone amounts pursuant to Subsections 2(a)i
through 2(a)vi.

 



 

 

 

(f)    No Rights under the [***]. Licensee acknowledges and agrees that the only
rights being licensed hereunder are rights to utilize the Technology, as
described in further detail in Annex I, and in no event shall any rights
licensed to Licensor pursuant to the [***] be deemed to be licensed hereunder.

 

4.                  Licensor’s Representations, Warranties and Covenants.

 

(a)   Corporate Power. Licensor is duly organized and validly existing under the
laws of the State of Delaware and has full corporate power and authority to
enter into this Agreement and to carry out the provisions hereof.

 

(b)   Due Authorization. Licensor is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder. The person executing this
Agreement on Licensor’s behalf has been duly authorized to do so by all
requisite corporate action.

 

(c)   Binding Agreement. This Agreement is a legal and valid obligation binding
upon Licensor and enforceable in accordance with its terms. The execution,
delivery and performance of this Agreement by Licensor does not conflict with
any agreement, instrument or understanding, oral or written, to which it is a
party or by which it may be bound, nor violate any material law or regulation of
any court, governmental body or administrative or other agency having
jurisdiction over it.

 

(d)   Grant of Rights. Licensor has the right to grant the License hereunder and
has not granted, and will not grant during the Term, any right to any third
party which would conflict with the License granted to Licensee hereunder. In
addition, Licensor represents and warrants that no patent rights, or any other
rights under the [***] are subject to the terms and conditions of this
Agreement, and only the rights to utilize the Technology shall be licensed
pursuant hereto.

 

5.                  Manufacturing; Research and Development; Administrative
Support. Licensee may outsource any manufacturing or other research and
development and any related support or services for the Product that
incorporates the Technology. As described in further detail in Annex I, Licensor
shall provide to Licensee certain assistance in regard to the continued
development of the Technology and the achievement of the Milestones.

 

6.                  Confidentiality.

 

(a)   Nondisclosure of Confidential Information. Except to the extent expressly
authorized in this Agreement, during the Term and thereafter until [***] after
expiration of the Term, each Party shall be prohibited from: (i) disclosing,
publishing, or making available any Confidential Information (as defined below)
of the other Party to any third party, or to any employees or other service
providers of the initial Party who do not need to know or have access to such
Confidential Information; and (ii) transferring or otherwise using or exploiting
any such Confidential Information.

 

(b)   Disclosure to Affiliates. Neither Party shall disclose to any third party
including, but not limited to, Affiliates (as defined below) of such Party any
Confidential Information of the other Party unless the other Party consents in
writing prior to such disclosure provided, however, Licensor shall be entitled
to inform its stockholders of the existence of this Agreement, and its material
and economic terms, and to make any disclosures as required by applicable
securities laws and regulations.

 



 

 

 

(c)   Announcements. Subject to Section 6(d) below, during and after the Term,
neither Party shall issue a press release or make any other disclosure of the
existence of or the terms of this Agreement, or otherwise use the name or
trademarks or products of the other Party or the names of any employees thereof,
without the prior written approval of such press release or disclosure by the
other Party hereto, which shall not be unreasonably withheld.

 

(d)   Required Disclosure. If in the reasonable opinion of a Party’s counsel
(which may include such Party’s internal counsel), a disclosure of Confidential
Information or any other disclosure which is subject to Section 6(a) above shall
be required by law, regulation, or court order, including without limitation in
a filing with the United States Securities and Exchange Commission, then, to the
extent legally permissible, the disclosing Party shall provide copies of the
disclosure reasonably in advance of such filing or other disclosure for the
non-disclosing Party’s prior review and comment, and the non-disclosing Party
shall provide its comments, if any, on such announcement as soon as practicable.
In addition, each Party, to the extent legally permissible, as the disclosing
Party, hereby agrees to cooperate with the other Party to minimize, to the
extent possible, the Confidential Information disclosed pursuant to such law,
regulation or court order.

 

(e)   Use of Materials. Licensor shall not use any materials provided by
Licensee, and Licensee shall not use any materials provided by Licensor, except
pursuant to the terms of this Agreement. Upon a Party’s written request or the
termination or expiration of this Agreement, all written, printed,
electronically stored, or other tangible documents, samples and materials
submitted by that Party to the other hereunder, and all copies thereof remaining
in the receiving Party’s possession shall be returned to the disclosing Party
and any electronic media shall be destroyed, and the disclosing Party shall
certify such destruction in writing to the other Party.

 

(f)    The term “Confidential Information” shall mean all confidential and/or
proprietary information, materials, know-how, and other data of a Party, both
technical and nontechnical, which is disclosed by such Party at any time prior
to or during the Term pursuant to or in furtherance of this Agreement, except
that which the receiving Party can establish by competent evidence:

 

i.                        is or later becomes generally available to the public
by use, publication or the like, through no fault of the receiving Party, its
Affiliates, officers, directors, agents, independent contractors, or employees;
or

 

ii.                        is obtained from a third party without restriction
who had the legal right to disclose the same to the receiving Party.

 

(g)   The term “Affiliate” shall mean a Person (as defined below) that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with the Person specified. Solely for the purpose of
this definition, “control” shall mean the possession, direct or indirect, of the
power to cause the direction of the management and policies of a Person, whether
through ownership of more than fifty percent (50%) of the voting securities of
such Person, by contract or otherwise.

 



 

 

 

(h)   The term “Person” shall mean an individual, a partnership, a joint
venture, a corporation, a limited liability company, a trust, an estate, an
unincorporated organization, or any other entity, or a government or any
department or agency thereof.

 

7.                  Non-Solicitation; Remedies. Licensee will not directly or
indirectly solicit any employees, independent contractors, or other service
providers of Licensor without Licensor’s express written consent during the
Term; provided, however, that Licensee will not be deemed to have breached this
Section 7 in the event that any employee, independent contractor, or other
service provider of Licensor initiates contact with Licensee about job
opportunities as a result of job advertising or other public dissemination of
information about Licensee. Licensee agrees that it would be impossible and
inadequate to measure and calculate Licensor’s damages from any breach or
threatened of the covenants set forth in Section 6 and this Section 7.
Accordingly, Licensee agrees that if Licensee breaches Section 6 or this
Section 7, Licensor will have available, in addition to any other right or
remedy available, the right to obtain a temporary, preliminary, or permanent
injunction from a court of competent jurisdiction against Licensee and any
persons or entities acting in concert with Licensee. Licensee further agrees
that no bond or other security shall be required in obtaining such equitable
relief and Licensee hereby consents to the issuance of such injunction and to
the ordering of specific performance. This provision with respect to injunctive
relief shall not, however, in any way diminish Licensor’s right to claim and to
recover monetary damages in addition to injunctive relief.

 

8.                  Term and Renewal. This Agreement shall commence on the
Effective Date and shall continue until the date that the Product is no longer
in the commercial marketplace (the “Term”). In the event the Term expires or is
terminated (other than any termination related to or arising out of any breach
by the Licensor of any representation, warranty, covenant or agreement contained
in this Agreement) subsequent to the achievement of the Milestone described in
Subsection 2(a)iii, but prior to the achievement of the Milestone described in
Subsection 2(a)v, upon such termination or expiration of the Term, the Milestone
described in Subsection 2(a)v shall be deemed to have been achieved, and
Licensee shall be required to make the corresponding payments to Licensor
described in Section 2. In addition, In the event the Term expires or is
terminated (other than any termination related to or arising out of any breach
by the Licensor of any representation, warranty, covenant or agreement contained
in this Agreement) subsequent to the achievement of the Milestone described in
Subsection 2(a)iv, but prior to the achievement of the Milestone described in
Subsection 2(a)vi, upon such termination or expiration of the Term, the
Milestone described in Subsection 2(a)vi shall be deemed to have been achieved,
and Licensee shall be required to make the corresponding payments to Licensor
described in Section 2.

 

9.                  Relationship. Nothing herein shall be construed in any way
to create a partnership, joint venture or franchise relationship between
Licensee and Licensor. Except as expressly authorized herein, nothing contained
in this Agreement authorizes either Party to act as an agent of the other Party
or to bind or obligate the other Party in any manner.

 

10.              No Additional Warranties or Representations. Other than as set
forth in this Agreement, Licensor makes no warranty, express or implied, with
respect to the ownership, condition, use, or status of any rights relating to
the Technology or other representations or warranties.

 



 

 

 

11.              Indemnification.

 

(a)   Indemnification by Licensee. Licensee shall indemnify, defend and hold
harmless Licensor, its officers, directors, members, managers, employees,
agents, and representatives from and against any and all costs, claims, suits,
expenses (including reasonable attorneys’ fees), and damages (each, a “Claim”)
arising out of or resulting from: (i) any representation or warranty by Licensee
set forth herein being untrue in any material respect when made or any material
breach or material default by Licensee of any of its covenants or other
obligations hereunder; (ii) any claim, demand, suit, proceeding, investigation,
or other action of any nature related to any Licensee intellectual property; or
(iii) any claim, demand, suit, proceeding, investigation, or other action of any
nature relating to or arising out of Licensee’s action or inaction prior to or
after the Effective Date.

 

(b)   Indemnification by Licensor. Licensor shall indemnify, defend and hold
harmless Licensee, its officers, directors, members, managers, employees,
agents, and representatives from and against any and Claims to the extent
arising out of or resulting from (i) any representation or warranty by Licensee
set forth herein being untrue in any material respect when made or any material
breach or material default by Licensee of any of its covenants or other
obligations hereunder; or (ii) any claim, demand, suit, proceeding,
investigation, or other action of any nature relating to or arising out of
Licensor’s action or inaction prior to or after the Effective Date.

 

12.              Compliance with Applicable Laws. Licensee agrees to reasonably
supervise any of its authorized sublicensees at all times to ensure compliance
with, and to itself comply with, all municipal, local, county, state, foreign,
or Federal regulations and laws.

 

13.              Rights Upon Default.

 

(a)   Termination Right upon Default. A Party shall have the right to terminate
this Agreement upon the occurrence of any one or more of the following events:

 

i.                        The other Party’s failure to comply with the material
terms and conditions of this Agreement within [***] of receiving written notice
regarding such non-compliance that such defaulting Party is in default of this
Agreement; provided, however, that if the default is of such a nature that it
cannot be reasonably cured within [***], the cure period shall be extended for
such period as the defaulting Party is diligently pursuing such cure to
completion;

 

ii.                        The other Party’s insolvency which shall be defined
as (A) such Party’s failure to pay its debts as they come due, or (B) when the
value of such Party’s assets are less than the value of Licensee’s accrued
liabilities;

 

iii.                        Such Party’s assignment for the benefit of its
creditors or any other unapproved assignment or transfer of such Party’s rights
under this Agreement; or

 

iv.                        The placement of assets in the hands of a trustee or
receiver.

 



 

 

 

(b)   Exercise of Termination Right. Subject to Subsection 13(a)i, a
non-defaulting Party may exercise its right of termination by giving the
breaching Party, its trustees, receivers, or assigns [***] written notice of its
election to terminate, after which this Agreement will terminate. Upon
termination of this Agreement by Licensor due to Licensee’s breach, Licensee
and/or its sublicensees (if applicable) shall immediately discontinue the use of
the Technology and cease to identify itself as having any relationship with
Licensor or any right to use or license the Technology.

 

(c)   Effect of Termination. Upon any expiration or termination of this
Agreement for any reason whatsoever, all rights in and to the Technology shall
revert to Licensor and, except in the event of an uncured default by Licensor,
Licensee shall have no further rights whatsoever with respect to the Technology
and/or any other intellectual property rights relating thereto. In such event
other than an uncured default by Licensor, Licensee shall, at its sole cost and
expense, return any of Licensor’s intellectual property of any kind that are
then in its possession or under its control. In the event of an uncured default
by Licensor, at the sole option of Licensee, the License will continue in effect
and Licensee will continue to have all the rights and obligations, including any
payment obligations, set forth in this Agreement. In no event shall any
expiration or termination of this Agreement excuse any Party from any breach or
violation of this Agreement and full legal and equitable remedies shall remain
available therefor, nor shall it excuse the making of any payment due under this
Agreement with respect to any period prior to the date of expiration or
termination. Notwithstanding any provision of this Agreement to the contrary,
all outstanding payment obligations pursuant to Section 2, and Sections 3, 4, 6,
8, and 9 – 18 hereof shall survive any expiration or termination of this
Agreement.

 

14.              Ownership of the Technology. Licensee acknowledges the
ownership of the Technology by Licensor and agrees that it will do nothing
inconsistent with such ownership. Licensee agrees that nothing in this Agreement
shall give Licensee any right, title or interest in the Technology other than
the exclusive right and license to use and sublicense the Technology in
accordance with this Agreement, and shall not include any rights under the
[***], and Licensee agrees that it will not attack Licensor’s title to the
Technology or attack the validity of this Agreement.

 

15.              Enforcement.

 

(a)   Each Party shall promptly notify the other in writing of any alleged or
threatened misappropriation of the intellectual property rights contained in the
Technology (the “Intellectual Property Rights”) of which it becomes aware.
Licensor shall have the first right, but not the obligation, to bring a suit or
otherwise take action against any person or entity directly misappropriating,
contributorily misappropriating, or inducing misappropriation of the
Intellectual Property Rights; provided, however, that Licensor shall not settle
any such suit or action without the prior written consent of Licensee (such
consent not to be unreasonably withheld or delayed). If Licensor does not bring
a suit or otherwise take action with respect to misappropriation of the
Intellectual Property Rights within [***] following receipt of notice of the
alleged misappropriation, Licensee shall have the right to bring suit or
otherwise take action with respect to such misappropriation at its own expense
and by counsel of its own choice, and Licensor shall have the right, at its own
expense, to be represented in any such suit by counsel of its own choice.

 



 

 

 

(b)   Each Party shall cooperate with and provide to the Party enforcing any
such rights under this Section 15 reasonable assistance in such enforcement, at
such enforcing Party’s request and expense. Licensee further agrees to join, at
Licensor’ expense, any such action brought by Licensor under this Section 15 as
a party plaintiff if required by applicable law to pursue such action. The
enforcing Party under this Section 15 shall keep the other Party regularly
informed of the status and progress of such enforcement efforts, and shall
reasonably consider the other Party’s comments on any such efforts.

 

(c)   Any recovery obtained by either or both of the Parties in connection with
or as a result of any action to enforce the Intellectual Property Rights,
whether by settlement or otherwise, shall first be applied to reimburse the
costs and expenses of the Party that brought and controlled such action and then
to reimburse the costs and expenses of the other Party in connection with such
action, and any amounts remaining after such reimbursement shall be retained by
the Party that brought and controlled such action.

 

16.              Severability. In the event that any of the terms and conditions
herein are held invalid, the remaining parts and conditions and obligations of
this Agreement shall remain in full force and effect.

 

17.              Sublicensing, Assignment, and Transfer. Neither Party may
assign or transfer this Agreement or any rights or obligations hereunder without
providing [***] prior written notice to the other Party. For the avoidance of
doubt, each Party may make such an assignment or transfer without the other
Party’s consent to such Party’s Affiliate or to the successor to all or
substantially all of the business of such Party to which this Agreement relates
(whether by merger, change of control, acquisition or sale of assets); provided
that each Party must give prompt written notice to the other Party in the event
of such a transaction, and Licensee shall give prompt written notice to Licensor
upon entering into any sublicense arrangements. Licensee shall ensure that any
such sublicensee executes and delivers a confidentiality agreement with
restrictive covenants no less comprehensive than those set forth in Sections 6
and 7 above, with Licensor as a third-party beneficiary thereof. Any permitted
assignment shall be binding on the successors, heirs and assigns of the
assigning Party. Any assignment or attempted assignment by a Party in violation
of the terms of this Section 17 shall be null and void.

 

18.              Miscellaneous.

 

(a)   Counterparts. This Agreement may be executed in counterparts (and by
different Parties in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart to this Agreement by telecopy or
in Printable Document Format (PDF) by email shall be effective as delivery of a
manually-executed counterpart of this Agreement.

 

(b)   Entire Agreement; Amendments. This Agreement (and the annexes hereto)
represent the entire agreement between the Parties with respect to the specific
matters addressed herein and supersedes all prior negotiations, representations,
agreements, promises, and/or discussions, including all prior communications
between the Parties’ respective officers, employees or representatives, whether
written or oral, with respect to the specific matters addressed herein and
therein. Notwithstanding the foregoing, this Agreement shall have no effect upon
the Manufacturing Agreement entered into between the Parties, and dated as of
July 28, 2014, as amended. This Agreement may not be amended, modified, altered,
or rescinded except by a written instrument designated as an amendment to this
Agreement and executed by all Parties hereto.

 



 

 

 

(c)   Further Assurances. Each Party shall, whenever and as often as it shall be
requested to do so by the other Party, execute, acknowledge, and deliver, or
cause to be executed, acknowledged, and delivered, any and all such other
documents and do any and all other acts as may be necessary to carry out the
intent and purpose of this Agreement.

 

(d)   Notices. All notices, requests, consents, claims, demands, waivers, and
other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the Parties at the addresses set forth on the first page of this
Agreement (or to such other address that may be designated by the receiving
Party from time-to-time in accordance with this Section 18(d)). All Notices
shall be delivered by personal delivery, nationally recognized overnight courier
(with all fees pre-paid), facsimile, or email (with confirmation of
transmission), or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only if (i) the receiving Party has received the Notice, and
(ii) the Party giving the Notice has complied with the requirements of this
Section 18(d).

 

(e)   Third-Party Beneficiaries. The Parties do not intend to create any rights
in third persons. No person other than a Party may enforce this Agreement’s
terms, claim the right to benefit from its provisions, or rely upon the
existence of its terms or conditions for its benefit.

 

(f)    Attorneys’ Fees. If either Party commits a breach of this Agreement, the
non-defaulting Party shall be entitled to reasonable attorneys’ fees and costs,
including costs of depositions taken and litigation incurred in the enforcement
of any term herein or in the collection of any damages incurred as a result of
such breach.

 

(g)   Governing Law; Jurisdiction and Venue; Injunctive Relief. Except to the
extent governed by Federal law, this Agreement shall be governed by and
construed in accordance with the substantive laws of the State of Utah. Any
case, controversy, suit, action, or proceeding arising out of, in connection
with, or related to, this Agreement shall be brought exclusively in any Federal
or state court in the state in which Licensor then has its principal place of
business. Notwithstanding the above provision relating to jurisdiction and
venue, the each Party shall have the right in a proper case to obtain injunctive
relief and any damages incidental thereto from a court of competent
jurisdiction.

 

[Remainder of page intentionally left blank, signature page follows.]

 



 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

LICENSOR:

 

SENTRX ANIMAL CARE, INC.

 

/s/ Brian Segebrecht         

By: Brian Segebrecht

Title: President and CEO

LICENSEE:

 

EYEGATE PHARMACEUTICALS, INC.

 

/s/ Stephen From         

By: Stephen From

Title: CEO and President

 



 

 

 

Annex I

 

Intellectual Property and Services to be Provided by Licensor

 

·The “Product” is further defined as [***].

 

·The “Technology” is further defined as [***].

 

·Licensor shall provide up to five (5) hours of support per week for the
technical transfer of manufacturing OBG to another facility commencing on the
Effective Date through December 31, 2018. Hours required beyond this commitment
will be provided to Licensee in Licensor’s sole and absolute discretion at a
cost of [***] Dollars ($[***]) per hour. Licensor shall provide Licensee an
invoice for any amounts due and owing pursuant to the preceding sentence on the
fifth (5th) calendar day of each month, and Licensee shall pay Licensor such
amounts within fifteen (15) days of its receipt of such invoice.

 

·Licensor shall provide up to ten (10) hours of support for technical transfer
commencing on January 1, 2019 through April 30, 2019. Hours required beyond this
commitment will be provided to Licensee in Licensor’s sole and absolute
discretion at a cost of [***] Dollars ($[***]) per hour. Licensor shall provide
Licensee an invoice for any amounts due and owing pursuant to the preceding
sentence on the fifth (5th) calendar day of each month, and Licensee shall pay
Licensor such amounts within fifteen (15) days of its receipt of such invoice.

 

·Licensor shall waive the restrictive covenants binding [***], pursuant all
written agreements entered into between [***] and Licensor, to permit [***] to
assist Licensee with its use of the Technology and its production of the
Product.

 

·Licensor shall transfer know-how to Licensee, including, but not limited to:

 

oThe use of documents and records such as batch records, standard operating
procedures, protocols, and forms;

 

oScale up history, documentation, and tools; and

 

oOther necessary information to replicate manufacturing capabilities.

 



 

 